TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00267-CV




                                      In re Elizabeth Weston




                      ORIGINAL PROCEEDING FROM COMAL COUNTY



                             MEMORANDUM OPINION


               The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a). We

also lift our stay of the trial court’s May 9, 2022 discovery ruling.



                                               __________________________________________
                                               Edward Smith, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Filed: May 16, 2022